DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            CATHERINE DIAZ,
                               Appellant,

                                     v.

                          JONATHAN VASQUEZ,
                               Appellee.

                              No. 4D17-2969

                            [February 7, 2018]

  Appeal on non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John P. Contini, Judge; L.T. Case No.
2017-009723 (44) (93).

   Kimberly H. Schultz of Kimberly H. Schultz, P.A., Miami, for appellant.

   Jonathan Vasquez, Broward, pro se.

PER CURIAM.

   Catherine Diaz (the wife) appeals from an order denying her motion for
change of venue from Broward County, the husband’s present county of
residence where he filed his petition for dissolution of marriage, to Miami-
Dade County, where the wife and the marital child currently reside. We
reverse.

   “The law is well settled in Florida that a cause of action for dissolution
of marriage arises in the Florida county in which both parties last resided
with a common intent to remain married.” Rakusin v. Rakusin, 569 So.
2d 893, 895 (Fla. 4th DCA 1990). Here, the parties last resided as
husband and wife in the city of Hialeah, in Miami-Dade County. No basis
for venue in Broward County has been shown. Accordingly, we reverse
this cause and remand with instructions that venue be transferred to
Miami-Dade County, Florida.

   Reversed.

GROSS, CONNER and KUNTZ, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2